Exhibit 10.2

 

THE EXECUTIVE NONQUALIFIED EXCESS PLAN

PLAN DOCUMENT

 

--------------------------------------------------------------------------------


 

THE EXECUTIVE NONQUALIFIED EXCESS PLAN

 

Section 1.                                          Purpose:

 

By execution of the Adoption Agreement, the Employer has adopted the Plan set
forth herein, and in the Adoption Agreement, to provide a means by which certain
management Employees or Independent Contractors of the Employer may elect to
defer receipt of current Compensation from the Employer in order to provide
retirement and other benefits on behalf of such Employees or Independent
Contractors of the Employer, as selected in the Adoption Agreement. The Plan is
intended to be a nonqualified deferred compensation plan that complies with the
provisions of Section 409A of the Internal Revenue Code (the “Code”). The Plan
is also intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(l) of
the Employee Retirement Income Security Act of 1974 (“ERISA”) and independent
contractors. Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.

 

Section 2.                                          Definitions:

 

As used in the Plan, including this Section 2, references to one gender shall
include the other, unless otherwise indicated by the context:

 

2.1                               “Active Participant” means, with respect to
any day or date, a Participant who is in Service on such day or date; provided,
that a Participant shall cease to be an Active Participant (i) immediately upon
a determination by the Committee that the Participant has ceased to be an
Employee or Independent Contractor, or (ii) at the end

 

1

--------------------------------------------------------------------------------


 

of the Plan Year that the Committee determines the Participant no longer meets
the eligibility requirements of the Plan.

 

2.2                               “Adoption Agreement” means the written
agreement pursuant to which the Employer adopts the Plan. The Adoption Agreement
is a part of the Plan as applied to the Employer.

 

2.3                               “Beneficiary” means the person, persons,
entity or entities designated or determined pursuant to the provisions of
Section 13 of the Plan.

 

2.4                               “Board” means the Board of Directors of the
Company, if the Company is a corporation. If the Company is not a corporation,
“Board” shall mean the Company.

 

2.5                               “Change in Control Event” means an event
described in Section 409A(a)(2)(A)(v) of the Code (or any successor provision
thereto) and the regulations thereunder.

 

2.6                               “Committee” means the persons or entity
designated in the Adoption Agreement to administer the Plan.  If the Committee
designated in the Adoption Agreement is unable to serve, the Employer shall
satisfy the duties of the Committee provided for in Section 9.

 

2.7                               “Company” means the company designated in the
Adoption Agreement as such.

 

2.8                               “Compensation” shall have the meaning
designated in the Adoption Agreement.

 

2.9                               “Crediting Date” means the date designated in
the Adoption Agreement for crediting the amount of any Participant Deferral
Credits or Employer Credits to the Deferred Compensation Account of a
Participant.

 

2

--------------------------------------------------------------------------------


 

2.10                        “Deferred Compensation Account” means the account
maintained with respect to each Participant under the Plan. The Deferred
Compensation Account shall be credited with Participant Deferral Credits and
Employer Credits, credited or debited for deemed investment gains or losses, and
adjusted for payments in accordance with the rules and elections in effect under
Section 8. The Deferred Compensation Account of a Participant shall include any
In-Service or Education Account of the Participant, if applicable.

 

2.11                        “Disabled” means Disabled within the meaning of
Section 409A of the Code and the regulations thereunder.  Generally, this means
that the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering Employees of the Employer.

 

2.12                        “Education Account” is an In-Service Account which
will be used by the Participant for educational purposes.

 

2.13                        “Effective Date” shall be the date designated in the
Adoption Agreement.

 

2.14                        “Employee” means an individual in the Service of the
Employer if the relationship between the individual and the Employer is the
legal relationship of employer and employee. An individual shall cease to be an
Employee upon the Employee’s Separation from Service.

 

3

--------------------------------------------------------------------------------


 

2.15                        “Employer” means the Company, as identified in the
Adoption Agreement, and any Participating Employer which adopts this Plan. An
Employer may be a corporation, a limited liability company, a partnership or
sole proprietorship.

 

2.16                        “Employer Credits” means the amounts credited to the
Participant’s Deferred Compensation Account by the Employer pursuant to the
provisions of Section 4.2.

 

2.17                        “Grandfathered Amounts” means, if applicable, the
amounts that were deferred under the Plan and were earned and vested within the
meaning of Section 409A of the Code and regulations thereunder as of
December 31, 2004.  Grandfathered Amounts shall be subject to the terms
designated in the Adoption Agreement.

 

2.18                        “Independent Contractor” means an individual in the
Service of the Employer if the relationship between the individual and the
Employer is not the legal relationship of employer and employee. An individual
shall cease to be an Independent Contractor upon the termination of the
Independent Contractor’s Service. An Independent Contractor shall include a
director of the Employer who is not an Employee.

 

2.19                        “In-Service Account” means a separate account to be
kept for each Participant that has elected to take in-service distributions as
described in Section 5.4. The In-Service Account shall be adjusted in the same
manner and at the same time as the Deferred Compensation Account under Section 8
and in accordance with the rules and elections in effect under Section 8.

 

2.20                        “Normal Retirement Age” of a Participant means the
age designated in the Adoption Agreement.

 

4

--------------------------------------------------------------------------------


 

2.21                        “Participant” means with respect to any Plan Year an
Employee or Independent Contractor who has been designated by the Committee as a
Participant and who has entered the Plan or who has a Deferred Compensation
Account under the Plan; provided that if the Participant is an Employee, the
individual must be a highly compensated or management employee of the Employer
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

2.22                        “Participant Deferral Credits” means the amounts
credited to the Participant’s Deferred Compensation Account by the Employer
pursuant to the provisions of Section 4.1.

 

2.23                        “Participating Employer” means any trade or business
(whether or not incorporated) which adopts this Plan with the consent of the
Company identified in the Adoption Agreement.

 

2.24                        “Participation Agreement” means a written agreement
entered into between a Participant and the Employer pursuant to the provisions
of Section 4.1

 

2.25                        “Performance-Based Compensation” means compensation
where the amount of, or entitlement to, the compensation is contingent on the
satisfaction of preestablished organizational or individual performance criteria
relating to a performance period of at least twelve months. Organizational or
individual performance criteria are considered preestablished if established in
writing within 90 days after the commencement of the period of service to which
the criteria relates, provided that the outcome is substantially uncertain at
the time the criteria are established. Performance-based compensation may
include payments based upon subjective performance criteria as

 

5

--------------------------------------------------------------------------------


 

provided in regulations and administrative guidance promulgated under
Section 409A of the Code.

 

2.26                        “Plan” means The Executive Nonqualified Excess Plan,
as herein set out and as set out in the Adoption Agreement, or as duly amended.
The name of the Plan as applied to the Employer shall be designated in the
Adoption Agreement.

 

2.27                        “Plan-Approved Domestic Relations Order” shall mean
a judgment, decree, or order (including the approval of a settlement agreement)
which is:

 

2.27.1              Issued pursuant to a State’s domestic relations law;

 

2.27.2              Relates to the provision of child support, alimony payments
or marital property rights to a Spouse, former Spouse, child or other dependent
of the Participant;

 

2.27.3              Creates or recognizes the right of a Spouse, former Spouse,
child or other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan;

 

2.27.4              Requires payment to such person of their interest in the
Participant’s benefits in a lump sum payment at a specific time; and

 

2.27.5              Meets such other requirements established by the Committee.

 

2.28                        “Plan Year” means the twelve-month period ending on
the last day of the month designated in the Adoption Agreement; provided that
the initial Plan Year may have fewer than twelve months.

 

2.29                        “Qualifying Distribution Event” means (i) the
Separation from Service of the Participant, (ii) the date the Participant
becomes Disabled, (iii) the death of the Participant, (iv) the time specified by
the Participant for an In-Service or Education Distribution, (v) a Change in
Control Event, or (vi) an Unforeseeable Emergency, each to the extent provided
in Section 5.

 

6

--------------------------------------------------------------------------------


 

2.30                        “Seniority Date” shall have the meaning designated
in the Adoption Agreement.

 

2.31                        “Separation from Service” or “Separates from
Service” means a “separation from service” within the meaning of Section 409A of
the Code.

 

2.32                        “Service” means employment by the Employer as an
Employee. For purposes of the Plan, the employment relationship is treated as
continuing intact while the Employee is on military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the Employee’s right to reemployment is
provided either by statute or contract. If the Participant is an Independent
Contractor, “Service” shall mean the period during which the contractual
relationship exists between the Employer and the Participant. The contractual
relationship is not terminated if the Participant anticipates a renewal of the
contract or becomes an Employee.

 

2.33                        “Service Bonus” means any bonus paid to a
Participant by the Employer which is not Performance-Based Compensation.

 

2.34                        “Specified Employee” means an Employee who meets the
requirements for key employee treatment under Section 416(i)(l)(A)(i), (ii) or
(iii) of the Code (applied in accordance with the regulations thereunder and
without regard to Section 416(i)(5) of the Code) at any time during the twelve
month period ending on December 31 of each year (the “identification date”).
Unless binding corporate action is taken to establish different rules for
determining Specified Employees for all plans of the Company and its controlled
group members that are subject to Section 409A of the Code, the foregoing
rules and the other default rules under the regulations of Section 409A of the
Code shall

 

7

--------------------------------------------------------------------------------


 

apply. If the person is a key employee as of any identification date, the person
is treated as a Specified Employee for the twelve-month period beginning on the
first day of the fourth month following the identification date.

 

2.35                        “Spouse” or ‘‘Surviving Spouse” means, except as
otherwise provided in the Plan, a person who is the legally married spouse or
surviving spouse of a Participant.

 

2.36                        “Unforeseeable Emergency” means an “unforeseeable
emergency” within the meaning of Section 409A of the Code.

 

2.37                        “Years of Service” means each Plan Year of Service
completed by the Participant. For vesting purposes, Years of Service shall be
calculated from the date designated in the Adoption Agreement and Service shall
be based on service with the Company and all Participating Employers.

 

Section 3.                                          Participation:

 

The Committee in its discretion shall designate each Employee or Independent
Contractor who is eligible to participate in the Plan. A Participant who
Separates from Service with the Employer and who later returns to Service will
not be an Active Participant under the Plan except upon satisfaction of such
terms and conditions as the Committee shall establish upon the Participant’s
return to Service, whether or not the Participant shall have a balance remaining
in the Deferred Compensation Account under the Plan on the date of the return to
Service.

 

Section 4.                                          Credits to Deferred
Compensation Account:

 

4.1                               Participant Deferral Credits. To the extent
provided in the Adoption Agreement, each Active Participant may elect, by
entering into a Participation Agreement with the Employer, to defer the receipt
of Compensation from the Employer by a dollar

 

8

--------------------------------------------------------------------------------


 

amount or percentage specified in the Participation Agreement. The amount of
Compensation the Participant elects to defer, the Participant Deferral Credit,
shall be credited by the Employer to the Deferred Compensation Account
maintained for the Participant pursuant to Section 8. The following special
provisions shall apply with respect to the Participant Deferral Credits of a
Participant:

 

4.1.1                     The Employer shall credit to the Participant’s
Deferred Compensation Account on each Crediting Date an amount equal to the
total Participant Deferral Credit for the period ending on such Crediting Date.

 

4.1.2                     An election pursuant to this Section 4.1 shall be made
by the Participant by executing and delivering a Participation Agreement to the
Committee. Except as otherwise provided in this Section 4.1, the Participation
Agreement shall become effective with respect to such Participant as of the
first day of January following the date such Participation Agreement is received
by the Committee. A Participant’s election may be changed at any time prior to
the last permissible date for making the election as permitted in this
Section 4.1, and shall thereafter be irrevocable. The election of a Participant
shall continue in effect for subsequent years until modified by the Participant
as permitted in this Section 4.1.

 

4.1.3                     A Participant may execute and deliver a Participation
Agreement to the Committee within 30 days after the date the Participant first
becomes eligible to participate in the Plan to be effective as of the first
payroll period next following the date the Participation Agreement is fully
executed by the Participant. Whether a Participant is treated as newly eligible
for participation under this Section shall be determined in accordance with
Section 409A of the Code and the regulations thereunder, including
(i) rules that treat all elective deferral account balance plans as one plan,
and (ii) rules that treat a previously eligible Employee as newly eligible if
his benefits had been previously distributed or if he has been ineligible for 24
months. For Compensation that is earned based upon a specified performance
period (for example, an annual bonus), where a deferral election is made under
this Section but after the beginning of the performance period, the election
will only apply to the portion of the Compensation equal to the total amount of
the Compensation for the service period multiplied by the ratio of the number of
days remaining in the performance period after the election over the total
number of days in the performance period.

 

4.1.4                     A Participant may unilaterally modify a Participation
Agreement (either to terminate, increase or decrease the portion of his future
Compensation which is subject to deferral within the percentage limits set forth
in Section 4.1 of the Adoption Agreement) by providing a written modification of
the Participation Agreement to the Committee. The modification shall become
effective as of the first day of January following the date such written
modification is received by the Committee.

 

9

--------------------------------------------------------------------------------


 

4.1.5                     If the Participant performed services continuously
from the later of the beginning of the performance period or the date upon which
the performance criteria are established through the date upon which the
Participant makes an initial deferral election, a Participation Agreement
relating to the deferral of Performance-Based Compensation may be executed and
delivered to the Committee no later than the date which is 6 months prior to the
end of the performance period, provided that in no event may an election to
defer Performance-Based Compensation be made after such Compensation has become
readily ascertainable.

 

4.1.6                     If the Employer has a fiscal year other than the
calendar year, Compensation relating to Service in the fiscal year of the
Employer (such as a bonus based on the fiscal year of the Employer), of which no
amount is paid or payable during the fiscal year, may be deferred at the
Participant’s election if the election to defer is made not later than the close
of the Employer’s fiscal year next preceding the first fiscal year in which the
Participant performs any services for which such Compensation is payable.

 

4.1.7                     Compensation payable after the last day of the
Participant’s taxable year solely for services provided during the final payroll
period containing the last day of the Participant’s taxable year (i.e.,
December 31) is treated for purposes of this Section 4.1 as Compensation for
services performed in the subsequent taxable year.

 

4.1.8                     The Committee may from time to time establish policies
or rules consistent with the requirements of Section 409A of the Code to govern
the manner in which Participant Deferral Credits may be made.

 

4.1.9                     If a Participant becomes Disabled all currently
effective deferral elections for such Participant shall be cancelled.  At the
time the participant is no longer Disabled, subsequent elections to defer future
compensation will be permitted under this Section 4.

 

4.1.10              If a Participant applies for and receives a distribution on
account of an Unforeseeable Emergency, all currently effective deferral
elections for such Participant shall be cancelled.  Subsequent elections to
defer future compensation will be permitted under this Section 4.

 

4.1.11              If a Participant receives a hardship distribution under
Section 1.401(k)-1(d)(3) of the Code or any other similar provision, all
currently effective deferral elections shall be cancelled.   Subsequent
elections to defer future compensation under this Section 4 will not be
effective until the later of the beginning of the next calendar year or six
months after the date of the hardship distribution.

 

4.2          Employer Credits. If designated by the Employer in the Adoption
Agreement, the Employer shall cause the Committee to credit to the Deferred

 

10

--------------------------------------------------------------------------------


 

Compensation Account of each Active Participant an Employer Credit as determined
in accordance with the Adoption Agreement.  A Participant must make distribution
elections with respect to any Employer Credits credited to his Deferred
Compensation Account by the deadline that would apply under Section 4.1 for
distribution elections with respect to Participant Deferral Credits credited at
the same time, on a Participation Agreement that is timely executed and
delivered to the Committee pursuant to Section 4.1.

 

4.3          Deferred Compensation Account. All Participant Deferral Credits and
Employer Credits shall be credited to the Deferred Compensation Account of the
Participant as provided in Section 8.

 

Section 5.              Qualifying Distribution Events:

 

5.1          Separation from Service. If the Participant Separates from Service
with the Employer, the vested balance in the Deferred Compensation Account shall
be paid to the Participant by the Employer as provided in Section 7.
Notwithstanding the foregoing, no distribution shall be made earlier than six
months after the date of Separation from Service (or, if earlier, the date of
death) with respect to a Participant who as of the date of Separation from
Service is a Specified Employee of a corporation the stock in which is traded on
an established securities market or otherwise. Any payments to which such
Specified Employee would be entitled during the first six months following the
date of Separation from Service shall be accumulated and paid on the first day
of the seventh month following the date of Separation from Service, and shall be
adjusted for deemed investment gain and loss incurred during the six month
period.

 

11

--------------------------------------------------------------------------------


 

5.2          Disability. If the Employer designates in the Adoption Agreement
that distributions are permitted under the Plan when a Participant becomes
Disabled, and the Participant becomes Disabled while in Service, the vested
balance in the Deferred Compensation Account shall be paid to the Participant by
the Employer as provided in Section 7.

 

5.3          Death. If the Participant dies while in Service, the Employer shall
pay a benefit to the Participant’s Beneficiary in the amount designated in the
Adoption Agreement.  Payment of such benefit shall be made by the Employer as
provided in Section 7.

 

5.4          In-Service or Education Distributions. If the Employer designates
in the Adoption Agreement that in-service or education distributions are
permitted under the Plan, a Participant may designate in the Participation
Agreement to have a specified amount credited to the Participant’s In-Service or
Education Account for in-service or education distributions at the date
specified by the Participant. In no event may an in-service or education
distribution of an amount be made before the date that is two years after the
first day of the year in which any deferral election to such In-Service or
Education Account became effective.  Notwithstanding the foregoing, if a
Participant incurs a Qualifying Distribution Event prior to the date on which
the entire balance in the In-Service or Education Account has been distributed,
then the balance in the In-Service or Education Account on the date of the
Qualifying Distribution Event shall be paid as provided under Section 7.1 for
payments on such Qualifying Distribution Event.

 

5.5          Change in Control Event. If the Employer designates in the Adoption

 

12

--------------------------------------------------------------------------------


 

Agreement that distributions are permitted under the Plan upon the occurrence of
a Change in Control Event, the Participant may designate in the Participation
Agreement to have the vested balance in the Deferred Compensation Account paid
to the Participant upon a Change in Control Event by the Employer as provided in
Section 7.

 

5.6          Unforeseeable Emergency. If the Employer designates in the Adoption
Agreement that distributions are permitted under the Plan upon the occurrence of
an Unforeseeable Emergency event, a distribution from the Deferred Compensation
Account may be made to a Participant in the event of an Unforeseeable Emergency,
subject to the following provisions:

 

5.6.1       A Participant may, at any time prior to his Separation from Service
for any reason, make application to the Committee to receive a distribution in a
lump sum of all or a portion of the vested balance in the Deferred Compensation
Account (determined as of the date the distribution, if any, is made under this
Section 5.6) because of an Unforeseeable Emergency. A distribution because of an
Unforeseeable Emergency shall not exceed the amount required to satisfy the
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution, after taking into account the
extent to which the Unforeseeable Emergency may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by stopping current deferrals under
the Plan pursuant to Section 4.1.10.

 

5.6.2       The Participant’s request for a distribution on account of
Unforeseeable Emergency must be made in writing to the Committee. The request
must specify the nature of the financial hardship, the total amount requested to
be distributed from the Deferred Compensation Account, and the total amount of
the actual expense incurred or to be incurred on account of the Unforeseeable
Emergency.

 

5.6.3       If a distribution under this Section 5.6 is approved by the
Committee, such distribution will be made as soon as practicable following the
date it is approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of an Unforeseeable Emergency. If
a Participant’s Separation from Service occurs after a request is approved in
accordance with this Section 5.6.3, but prior to distribution of the full amount
approved, the approval of the request shall be automatically null and void and
the benefits which the Participant is entitled to receive

 

13

--------------------------------------------------------------------------------


 

under the Plan shall be distributed in accordance with the applicable
distribution provisions of the Plan.

 

5.6.4       The Committee may from time to time adopt additional policies or
rules consistent with the requirements of Section 409A of the Code to govern the
manner in which such distributions may be made so that the Plan may be
conveniently administered.

 

Section 6.              Vesting:

 

A Participant shall be fully vested in the portion of his Deferred Compensation
Account attributable to Participant Deferral Credits, and all income, gains and
losses attributable thereto. A Participant shall become fully vested in the
portion of his Deferred Compensation Account attributable to Employer Credits,
and income, gains and losses attributable thereto, in accordance with the
vesting schedule and provisions designated by the Employer in the Adoption
Agreement. If a Participant’s Deferred Compensation Account is not fully vested
upon Separation from Service, the portion of the Deferred Compensation Account
that is not fully vested shall thereupon be forfeited.

 

Section 7.              Distribution Rules:

 

7.1          Payment Options. The Employer shall designate in the Adoption
Agreement the payment options which may be elected by the Participant (lump sum,
annual installments, or a combination of both). Different payment options may be
made available for each Qualifying Distribution Event, and different payment
options may be available for different types of Separations from Service, all as
designated in the Adoption Agreement. The Participant shall elect in the
Participation Agreement the method under which the vested balance in the
Deferred Compensation Account will be distributed from among the designated
payment options.  The Participant may at such time elect a different method of
payment for each Qualifying Distribution Event as specified in the Adoption
Agreement.  If the Participant is permitted by the Employer in

 

14

--------------------------------------------------------------------------------


 

the Adoption Agreement to elect different payment options and does not make a
valid election, the vested balance in the Deferred Compensation Account will be
distributed as a lump sum.

 

Notwithstanding the foregoing, if certain Qualifying Distribution Events occur
prior to the date on which the vested balance of a Participant’s Deferred
Compensation Account is completely paid pursuant to this Section 7.1 following
the occurrence of certain initial Qualifying Distribution Events, the following
rules apply:

 

7.1.1       If the initial Qualifying Distribution Event is a Separation from
Service or Disability, and the Participant subsequently dies, the remaining
unpaid vested balance of a Participant’s Deferred Compensation Account shall be
paid as a lump sum.

 

7.1.2       If the initial Qualifying Distribution Event is a Change in Control
Event, and any subsequent Qualifying Distribution Event occurs (except an
In-Service or Education Distribution described in Section 2.29(iv)), the
remaining unpaid vested balance of a Participant’s Deferred Compensation Account
shall be paid as provided under Section 7.1 for payments on such subsequent
Qualifying Distribution Event.

 

7.2          Timing of Payments. Payment shall be made in the manner elected by
the Participant and shall commence as soon as practicable after (but no later
than 60 days after) the distribution date elected for the Qualifying
Distribution Event. In the event the Participant fails to make a valid election
of the payment method, the distribution will be made in a single lump sum
payment as soon as practicable after (but no later than 60 days after) the
Qualifying Distribution Event. A payment may be further delayed to the extent
permitted in accordance with regulations and guidance under Section 409A of the
Code.

 

7.3          Installment Payments. If the Participant elects to receive
installment payments upon a Qualifying Distribution Event, the payment of each
installment shall be made on the anniversary of the date of the first
installment payment, and the amount of the installment shall be adjusted on such
anniversary for credits or debits to the

 

15

--------------------------------------------------------------------------------


 

Participant’s account pursuant to Section 8 of the Plan. Such adjustment shall
be made by dividing the balance in the Deferred Compensation Account on such
date by the number of installments remaining to be paid hereunder; provided that
the last installment due under the Plan shall be the entire amount credited to
the Participant’s account on the date of payment.

 

7.4          De Minimis Amounts. Notwithstanding any payment election made by
the Participant, if the Employer designates a pre-determined de minimis amount
in the Adoption Agreement, the vested balance in the Deferred Compensation
Account of the Participant will be distributed in a single lump sum payment if
at the time of a permitted Qualifying Distribution Event the vested balance does
not exceed such pre-determined de minimis amount; provided, however, that such
distribution will be made only where the Qualifying Distribution Event is a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable).  Such payment shall be made on or before the later of
(i) December 31 of the calendar year in which the Qualifying Distribution Event
occurs, or (ii) the date that is 2-1/2 months after the Qualifying Distribution
Event occurs.  In addition, the Employer may distribute a Participant’s vested
balance at any time if the balance does not exceed the limit in
Section 402(g)(1)(B) of the Code and results in the termination of the
Participant’s entire interest in the Plan as provided under Section 409A of the
Code.

 

7.5          Subsequent Elections.  With the consent of the Committee, a
Participant may delay or change the method of payment of the Deferred
Compensation Account subject to the following requirements:

 

7.5.1       The new election may not take effect until at least 12 months after
the date on which the new election is made.

 

16

--------------------------------------------------------------------------------


 

7.5.2       If the new election relates to a payment for a Qualifying
Distribution Event other than the death of the Participant, the Participant
becoming Disabled, or an Unforeseeable Emergency, the new election must provide
for the deferral of the payment for a period of at least five years from the
date such payment would otherwise have been made.

 

7.5.3       If the new election relates to a payment from the In-Service or
Education Account, the new election must be made at least 12 months prior to the
date of the first scheduled payment from such account.

 

For purposes of this Section 7.5 and Section 7.6, a payment is each separately
identified amount to which the Participant is entitled under the Plan; provided,
that entitlement to a series of installment payments is treated as the
entitlement to a single payment.

 

7.6          Acceleration Prohibited. The acceleration of the time or schedule
of any payment due under the Plan is prohibited except as expressly provided in
regulations and administrative guidance promulgated under Section 409A of the
Code (such as accelerations for domestic relations orders and employment
taxes).  It is not an acceleration of the time or schedule of payment if the
Employer waives or accelerates the vesting requirements applicable to a benefit
under the Plan.

 

Section 8.              Accounts; Deemed Investment; Adjustments to Account:

 

8.1          Accounts. The Committee shall establish a book reserve account,
entitled the “Deferred Compensation Account,” on behalf of each Participant. The
Committee shall also establish an In-Service or Education Account as a part of
the Deferred Compensation Account of each Participant, if applicable. The amount
credited to the Deferred Compensation Account shall be adjusted pursuant to the
provisions of Section 8.3.

 

8.2          Deemed Investments. The Deferred Compensation Account of a

 

17

--------------------------------------------------------------------------------


 

Participant shall be credited with an investment return determined as if the
account were invested in one or more investment funds made available by the
Committee. The Participant shall elect the investment funds in which his
Deferred Compensation Account shall be deemed to be invested. Such election
shall be made in the manner prescribed by the Committee and shall take effect
upon the entry of the Participant into the Plan. The investment election of the
Participant shall remain in effect until a new election is made by the
Participant. In the event the Participant fails for any reason to make an
effective election of the investment return to be credited to his account, the
investment return shall be determined by the Committee.

 

8.3          Adjustments to Deferred Compensation Account. With respect to each
Participant who has a Deferred Compensation Account under the Plan, the amount
credited to such account shall be adjusted by the following debits and credits,
at the times and in the order stated:

 

8.3.1                     The Deferred Compensation Account shall be debited
each business day with the total amount of any payments made from such account
since the last preceding business day to him or for his benefit.  Unless
otherwise specified by the Employer, each deemed investment fund will be debited
pro-rata based on the value of the investment funds as of the end of the
preceding business day.

 

8.3.2                     The Deferred Compensation Account shall be credited on
each Crediting Date with the total amount of any Participant Deferral Credits
and Employer Credits to such account since the last preceding Crediting Date.

 

8.3.3                   The Deferred Compensation Account shall be credited or
debited on each day securities are traded on a national stock exchange with the
amount of deemed investment gain or loss resulting from the performance of the
deemed investment funds elected by the Participant in accordance with
Section 8.2. The amount of such deemed investment gain or loss shall be
determined by the Committee and such determination shall be final and conclusive
upon all concerned.

 

18

--------------------------------------------------------------------------------


 

Section 9.              Administration by Committee:

 

9.1          Membership of Committee. If the Committee consists of individuals
appointed by the Board, they will serve at the pleasure of the Board. Any member
of the Committee may resign, and his successor, if any, shall be appointed by
the Board.

 

9.2          General Administration.  The Committee shall be responsible for the
operation and administration of the Plan and for carrying out its provisions. 
The Committee shall have the full authority and discretion to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan.  Any such action taken by the Committee shall be final and conclusive on
any party.  To the extent the Committee has been granted discretionary authority
under the Plan, the Committee’s prior exercise of such authority shall not
obligate it to exercise its authority in a like fashion thereafter.  The
Committee shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Employer with
respect to the Plan.  The Committee may, from time to time, employ agents and
delegate to such agents, including Employees of the Employer, such
administrative or other duties as it sees fit.

 

9.3          Indemnification.  To the extent not covered by insurance, the
Employer shall indemnify the Committee, each Employee, officer, director, and
agent of the Employer, and all persons formerly serving in such capacities,
against any and all liabilities or expenses, including all legal fees relating
thereto, arising in connection with the exercise of their duties and
responsibilities with respect to the Plan, provided however

 

19

--------------------------------------------------------------------------------


 

that the Employer shall not indemnify any person for liabilities or expenses due
to that person’s own gross negligence or willful misconduct.

 

Section 10.                                   Contractual Liability, Trust:

 

10.1                        Contractual Liability.  Unless otherwise elected in
the Adoption Agreement, the Company shall be obligated to make all payments
hereunder. This obligation shall constitute a contractual liability of the
Company to the Participants, and such payments shall be made from the general
funds of the Company.  The Company shall not be required to establish or
maintain any special or separate fund, or otherwise to segregate assets to
assure that such payments shall be made, and the Participants shall not have any
interest in any particular assets of the Company by reason of its obligations
hereunder. To the extent that any person acquires a right to receive payment
from the Company, such right shall be no greater than the right of an unsecured
creditor of the Company.

 

10.2                        Trust.  The Employer may establish a trust to assist
it in meeting its obligations under the Plan.  Any such trust shall conform to
the requirements of a grantor trust under Revenue Procedures 92-64 and 92-65 and
at all times during the continuance of the trust the principal and income of the
trust shall be subject to claims of general creditors of the Employer under
federal and state law.  The establishment of such a trust would not be intended
to cause Participants to realize current income on amounts contributed thereto,
and the trust would be so interpreted and administered.

 

Section 11.                                   Allocation of Responsibilities:

 

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

 

20

--------------------------------------------------------------------------------


 

11.1                        Board.

 

(i)            To amend the Plan;

 

(ii)           To appoint and remove members of the Committee; and

 

(iii)          To terminate the Plan as permitted in Section 14.

 

11.2                        Committee.

 

(i)            To designate Participants;

 

(ii)           To interpret the provisions of the Plan and to determine the
rights of the Participants under the Plan, except to the extent otherwise
provided in Section 16 relating to claims procedure;

 

(iii)          To administer the Plan in accordance with its terms, except to
the extent powers to administer the Plan are specifically delegated to another
person or persons as provided in the Plan;

 

(iv)          To account for the amount credited to the Deferred Compensation
Account of a Participant;

 

(v)           To direct the Employer in the payment of benefits;

 

(vi)          To file such reports as may be required with the United States
Department of Labor, the Internal Revenue Service and any other government
agency to which reports may be required to be submitted from time to time; and

 

(vii)         To administer the claims procedure to the extent provided in
Section 16.

 

Section 12.                                   Benefits Not Assignable; Facility
of Payments:

 

12.1                        Benefits Not Assignable. No portion of any benefit
credited or paid under the Plan with respect to any Participant shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be void, nor shall
any portion of such benefit be in any manner payable to any assignee, receiver
or any one trustee, or be liable for his debts, contracts, liabilities,
engagements or torts.

 

21

--------------------------------------------------------------------------------


 

12.2                        Plan-Approved Domestic Relations Orders.  The
Committee shall establish procedures for determining whether an order directed
to the Plan is a Plan-Approved Domestic Relations Order.  If the Committee
determines that an order is a Plan-Approved Domestic Relations Order, the
Committee shall cause the payment of amounts pursuant to or segregate a separate
account as provided by (and to prevent any payment or act which might be
inconsistent with) the Plan-Approved Domestic Relations Order.

 

12.3                        Payments to Minors and Others. If any individual
entitled to receive a payment under the Plan shall be physically, mentally or
legally incapable of receiving or acknowledging receipt of such payment, the
Committee, upon the receipt of satisfactory evidence of his incapacity and
satisfactory evidence that another person or institution is maintaining him and
that no guardian or committee has been appointed for him, may cause any payment
otherwise payable to him to be made to such person or institution so maintaining
him. Payment to such person or institution shall be in full satisfaction of all
claims by or through the Participant to the extent of the amount thereof.

 

Section 13.                                   Beneficiary:

 

The Participant’s beneficiary shall be the person, persons, entity or entities
designated by the Participant on the beneficiary designation form provided by
and filed with the Committee or its designee. If the Participant does not
designate a beneficiary, the beneficiary shall be his Surviving Spouse. If the
Participant does not designate a beneficiary and has no Surviving Spouse, the
beneficiary shall be the Participant’s estate. The designation of a beneficiary
may be changed or revoked only by filing a new beneficiary designation form with
the Committee or its designee. If a beneficiary (the

 

22

--------------------------------------------------------------------------------


 

“primary beneficiary”) is receiving or is entitled to receive payments under the
Plan and dies before receiving all of the payments due him, the balance to which
he is entitled shall be paid to the contingent beneficiary, if any, named in the
Participant’s current beneficiary designation form. If there is no contingent
beneficiary, the balance shall be paid to the estate of the primary beneficiary.
Any beneficiary may disclaim all or any part of any benefit to which such
beneficiary shall be entitled hereunder by filing a written disclaimer with the
Committee before payment of such benefit is to be made. Such a disclaimer shall
be made in a form satisfactory to the Committee and shall be irrevocable when
filed. Any benefit disclaimed shall be payable from the Plan in the same manner
as if the beneficiary who filed the disclaimer had predeceased the Participant.

 

Section 14.                                   Amendment and Termination of Plan:

 

The Company may amend any provision of the Plan or terminate the Plan at any
time; provided, that in no event shall such amendment or termination reduce the
balance in any Participant’s Deferred Compensation Account as of the date of
such amendment or termination, nor shall any such amendment affect the terms of
the Plan relating to the payment of such Deferred Compensation Account.
Notwithstanding the foregoing, the following special provisions shall apply:

 

14.1                        Termination in the Discretion of the Employer.
Except as otherwise provided in Sections 14.2, the Company in its discretion may
terminate the Plan and distribute benefits to Participants subject to the
following requirements and any others specified under Section 409A of the Code:

 

14.1.1              All arrangements sponsored by the Employer that would be
aggregated with the Plan under Section 1.409A-l(c) of the Treasury Regulations
are terminated.

 

23

--------------------------------------------------------------------------------


 

14.1.2              No payments other than payments that would be payable under
the terms of the Plan if the termination had not occurred are made within 12
months of the termination date.

 

14.1.3              All benefits under the Plan are paid within 24 months of the
termination date.

 

14.1.4              The Employer does not adopt a new arrangement that would be
aggregated with the Plan under Section 1.409A-1(c) of the Treasury Regulations
providing for the deferral of compensation at any time within 3 years following
the date of termination of the Plan.

 

14.1.5     The termination does not occur proximate to a downturn in the
financial health of the Employer.

 

14.2                        Termination Upon Change in Control Event. If the
Company terminates the Plan within thirty days preceding or twelve months
following a Change in Control Event, the Deferred Compensation Account of each
Participant shall become fully vested and payable to the Participant in a lump
sum within twelve months following the date of termination, subject to the
requirements of Section 409A of the Code.

 

Section 15.                                   Communication to Participants:

 

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

 

Section 16.                                   Claims Procedure:

 

The following claims procedure shall apply with respect to the Plan:

 

16.1                        Filing of a Claim for Benefits. If a Participant or
Beneficiary (the “claimant”) believes that he is entitled to benefits under the
Plan which are not being paid to him or which are not being accrued for his
benefit, he shall file a written claim therefore with the Committee.

 

24

--------------------------------------------------------------------------------


 

16.2                        Notification to Claimant of Decision. Within 90 days
after receipt of a claim by the Committee (or within 180 days if special
circumstances require an extension of time), the Committee shall notify the
claimant of the decision with regard to the claim. In the event of such special
circumstances requiring an extension of time, there shall be furnished to the
claimant prior to expiration of the initial 90-day period written notice of the
extension, which notice shall set forth the special circumstances and the date
by which the decision shall be furnished. If such claim shall be wholly or
partially denied, notice thereof shall be in writing and worded in a manner
calculated to be understood by the claimant, and shall set forth: (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
provisions of the Plan on which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the procedure for review of the denial and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under ERISA following an adverse benefit
determination on review. Notwithstanding the foregoing, if the claim relates to
a disability determination, the Committee shall notify the claimant of the
decision within 45 days (which may be extended for an additional 30 days if
required by special circumstances).

 

16.3                        Procedure for Review. Within 60 days following
receipt by the claimant of notice denying his claim, in whole or in part, or, if
such notice shall not be given, within 60 days following the latest date on
which such notice could have been timely given, the claimant may appeal denial
of the claim by filing a written application for review with the Committee.
Following such request for review, the Committee shall fully

 

25

--------------------------------------------------------------------------------


 

and fairly review the decision denying the claim. Prior to the decision of the
Committee, the claimant shall be given an opportunity to review pertinent
documents and to submit issues and comments in writing.

 

16.4                        Decision on Review. The decision on review of a
claim denied in whole or in part by the Committee shall be made in the following
manner:

 

16.4.1              Within 60 days following receipt by the Committee of the
request for review (or within 120 days if special circumstances require an
extension of time), the Committee shall notify the claimant in writing of its
decision with regard to the claim. In the event of such special circumstances
requiring an extension of time, written notice of the extension shall be
furnished to the claimant prior to the commencement of the extension.
Notwithstanding the foregoing, if the claim relates to a disability
determination, the Committee shall notify the claimant of the decision within 45
days (which may be extended for an additional 45 days if required by special
circumstances).

 

16.4.2              With respect to a claim that is denied in whole or in part,
the decision on review shall set forth specific reasons for the decision, shall
be written in a manner calculated to be understood by the claimant, and shall
set forth:

 

(i)            the specific reason or reasons for the adverse determination;

 

(ii)           specific reference to pertinent Plan provisions on which the
adverse determination is based;

 

(iii)          a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits;
and

 

(iv)          a statement describing any voluntary appeal procedures offered by
the Plan and the claimant’s right to obtain the information about such
procedures, as well as a statement of the claimant’s right to bring an action
under ERISA section 502(a).

 

16.4.3 The decision of the Committee shall be final and conclusive.

 

16.5                        Action by Authorized Representative of Claimant. All
actions set forth in this Section 16 to be taken by the claimant may likewise be
taken by a representative of the claimant duly authorized by him to act in his
behalf on such matters. The

 

26

--------------------------------------------------------------------------------


 

Committee may require such evidence as either may reasonably deem necessary or
advisable of the authority to act of any such representative.

 

Section 17.                                   Miscellaneous Provisions:

 

17.1                        Set off. The Employer may at any time offset a
Participant’s Deferral Compensation Account by an amount up to $5,000 to collect
the amount of any loan, cash advance, extension of other credit or other
obligation of the Participant to the Employer that is then due and payable in
accordance with the requirements of Section 409A of the Code.

 

17.2                        Notices. Each Participant who is not in Service and
each Beneficiary shall be responsible for furnishing the Committee or its
designee with his current address for the mailing of notices and benefit
payments. Any notice required or permitted to be given to such Participant or
Beneficiary shall be deemed given if directed to such address and mailed by
regular United States mail, first class, postage prepaid. If any check mailed to
such address is returned as undeliverable to the addressee, mailing of checks
will be suspended until the Participant or Beneficiary furnishes the proper
address. This provision shall not be construed as requiring the mailing of any
notice or notification otherwise permitted to be given by posting or by other
publication.

 

17.3                        Lost Distributees. A benefit shall be deemed
forfeited if the Committee is unable to locate the Participant or Beneficiary to
whom payment is due by the fifth anniversary of the date payment is to be made
or commence; provided, that the deemed investment rate of return pursuant to
Section 8.2 shall cease to be applied to the Participant’s account following the
first anniversary of such date; provided further,

 

27

--------------------------------------------------------------------------------


 

however, that such benefit shall be reinstated if a valid claim is made by or on
behalf of the Participant or Beneficiary for all or part of the forfeited
benefit.

 

17.4                        Reliance on Data. The Employer and the Committee
shall have the right to rely on any data provided by the Participant or by any
Beneficiary. Representations of such data shall be binding upon any party
seeking to claim a benefit through a Participant, and the Employer and the
Committee shall have no obligation to inquire into the accuracy of any
representation made at any time by a Participant or Beneficiary.

 

17.5                        Headings. The headings and subheadings of the Plan
have been inserted for convenience of reference and are to be ignored in any
construction of the provisions hereof.

 

17.6                        Continuation of Employment. The establishment of the
Plan shall not be construed as conferring any legal or other rights upon any
Employee or any persons for continuation of employment, nor shall it interfere
with the right of the Employer to discharge any Employee or to deal with him
without regard to the effect thereof under the Plan.

 

17.7                        Merger or Consolidation; Assumption of Plan. No
Employer shall consolidate or merge into or with another corporation or entity,
or transfer all or substantially all of its assets to another corporation,
partnership, trust or other entity (a “Successor Entity”) unless such Successor
Entity shall assume the rights, obligations and liabilities of the Employer
under the Plan and upon such assumption, the Successor Entity shall become
obligated to perform the terms and conditions of the Plan. Nothing herein shall
prohibit the assumption of the obligations and liabilities of the Employer under
the Plan by any Successor Entity.

 

28

--------------------------------------------------------------------------------


 

17.8                        Construction. The Employer shall designate in the
Adoption Agreement the state according to whose laws the provisions of the Plan
shall be construed and enforced, except to the extent that such laws are
superseded by ERISA and the applicable requirements of the Code.

 

17.9                        Taxes. The Employer or other payor may withhold a
benefit payment under the Plan or a Participant’s wages, or the Employer may
reduce a Participant’s Account balance, in order to meet any federal, state, or
local or employment tax withholding obligations with respect to Plan benefits,
as permitted under Section 409A of the Code.  The Employer or other payor shall
report Plan payments and other Plan-related information to the appropriate
governmental agencies as required under applicable laws.

 

Section 18.                                   Transition Rules:

 

This Section 18 does not apply to plans newly established on or after January 1,
2009.

 

18.1                        2005 Election Termination.  Notwithstanding
Section 4.1.4, at any time during 2005, a Participant may terminate a
Participation Agreement, or modify a Participation Agreement to reduce the
amount of Compensation subject to the deferral election, so long as the
Compensation subject to the terminated or modified Participation Agreement is
includible in the income of the Participant in 2005 or, if later, in the taxable
year in which the amounts are earned and vested.

 

18.2                        2005 Deferral Election. The requirements of
Section 4.1.2 relating to the timing of the Participation Agreement shall not
apply to any deferral elections made on or before March 15, 2005, provided that
(a) the amounts to which the deferral election relate have not been paid or
become payable at the time of the election, (b) the Plan was in existence on or
before December 31, 2004, (c) the election to defer compensation is made in
accordance with the terms of the Plan as in effect on December 31, 2005 (other
than a

 

29

--------------------------------------------------------------------------------


 

requirement to make a deferral election after March 15, 2005), and (d) the Plan
is otherwise operated in accordance with the requirements of Section 409A of the
Code.

 

18.3                        2005 Termination of Participation; Distribution. 
Notwithstanding anything in this Plan to the contrary, at any time during 2005,
a Participant may terminate his or her participation in the Plan and receive a
distribution of his Deferred Compensation Account balance on account of that
termination, so long as the full amount of such distribution is includible in
the Participant’s income in 2005 or, if later, in the taxable year of the
Participant in which the amount is earned and vested.

 

18.4                        Payment Elections. Notwithstanding the provisions of
Sections 7.1 or 7.5 of the Plan, a Participant may elect on or before
December 31, 2008, the time or form of payment of amounts subject to
Section 409A of the Code provided that such election applies only to amounts
that would not otherwise be payable in the year of the election and does not
cause an amount to paid in the year of the election that would not otherwise be
payable in such year.

 

30

--------------------------------------------------------------------------------